DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-39 are pending and examined on the merits herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite the limitation of an insecticidal polypeptide having at least 80% identity relative to SEQ ID NO: 4. The specification indicates that SEQ ID NO: 4 (i.e. TIC1415) was isolated from Bacillus thuringiensis. Thus, the polypeptide of SEQ ID NO: 4 is a  natural phenomenon.
It should be noted that claims 24 and 35 are drawn to the resultant protein and do not require any of the heterologous elements contemplated in claim 21. The judicial exception is not integrated into a practical application because the claims are limited to the polypeptide (i.e. the judicial exception) or to a composition wherein the only required element is the polypeptide. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the construction of the claims do not require the heterologous elements that render a marked distinction from the naturally occurring counterpart. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".
The analysis will begin with the first element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. That being said, the true size of the claimed genus will be illustrated. The claims are directed to an extremely broad genus of nucleic acids encoding insecticidal polypeptides, wherein said nucleic acids are defined as (i) encoding a 77). 
Likewise, the polynucleotide of SEQ ID NO: 27 is 1,161 nucleotide in length. Sequence having 80% identity encompass polynucleotides having anywhere from 1 to 232 nucleotide substitutions, deletions or additions in any combination along any length of SEQ ID NO: 27. Thus, basic statistics would dictate that the claims are directed to an almost immeasurably large and highly variable genus comprising literally billions of sequences (4 basepair choices at a position ^ 232 variable amino acid positions = 4232). 
In contrast to the extremely large and highly divergent genus outlined above, Applicant only appears to describe and reduce to practice a few insecticidal polypeptides sharing a high degree of sequence homology relative to SEQ ID NO: 4. The specification is silent with respect to any description of highly variable sequences that retain the insecticidal activity required by the claims. Given, the large size of the claimed genus and high degree of structural variably associated therein; Applicant’s disclosure is not representative of the claimed genus as a whole.

Eli Lilly. As outlined above, the claims are directed to extremely large and highly divergent genus of polypeptides that are all required to have insecticidal activity. However, the specification does not sufficiently describe the necessary structural features that must be retained by members of the claimed genus as to establish a structure-function relationship with respect to the insecticidal activity.
The lack of a sufficient description of a structure-function relationship is relevant to the instant case because Tounsi et al (J. Appl. Microbiology, 2003) et al teach that even a single amino acid substitution in a cry protein may alter its insecticidal specificity, and toxicity must be determined empirically (see pg 27, right column, second  paragraph). de Maagd et al (Appl Environ. Microbiology, 1999) teach that each cry protein only has activity against one or few insect species (see pg. 4369, left column, first paragraph), and even conservative substitutions in non-conserved regions can have unexpected effects on protein function (see Figs 2 and 3). Aronson et al (FEMS, 2001) teaches that there are extensive functional interactions between the three domains of Cry proteins, and that more than one domain is involved in toxin specificity and binding (paragraph spanning the columns on page 7). Moreover, Bravo et al (Microbial Biotechnology, 2013) teaches that there are many insect pests that show no susceptibility to Cry toxins or that are poorly controlled by the Cry proteins identified so far (see page 17, right column, second paragraph).
When taken with teaching of the prior art discussed above, one of skill in the art would appreciate that simply indicating that the genus retains insecticidal activity is not sufficient to 
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,689,666 B2 in view of U.S. Patent 7,741,118 B1 to Fischhoff et al, issued on 22 June 2010.
The instant application claims a recombinant nucleic acid molecule comprising a polynucleotide segment encoding an insect inhibitory protein having at least 80% identity relative to SEQ ID NO: 4. The instant application further claims compositions, host cells, and transgenic plants comprising said recombinant nucleic acid molecule. The instant application further claims an insect inhibitory protein encoded by said nucleic acid molecule. The instant application further claims methods of controlling pests that require the step of contacting said pests with the insect inhibitory protein.

The ‘666 patent does not claim wherein the polynucleotide segment comprises at least 80% identity to SEQ ID NO: 27. It should be noted that SEQ ID NO: 27 is simply a codon optimized sequence for expression of the Bt gene in plants. At the time of filing, it was routine in the art to codon optimize Bt gene sequences for expression in plants. For example, Fischhoff et al teach that codon optimizing a Bt gene sequence resulted in increased expression in a plant when compared to the wild-type sequence. See Table XIII on page 31.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘666 patent claims the specific polypeptide required by the instant application and the corresponding polynucleotide of SEQ ID NO: 27 is obvious in view of the prior art.
US-16-572-998-2
; Sequence 2, Application US/16572998
; Patent No. 10689666
; GENERAL INFORMATION
;  APPLICANT: Bowen, David
;  APPLICANT:Chay, Catherine
;  APPLICANT:Evdokimov, Artem
;  APPLICANT:Flasinski, Stanislaw
;  APPLICANT:Kesanapalli, Uma R
;  APPLICANT:Schroder, Megan
;  APPLICANT:Slightom, Rachael N
;  APPLICANT:Tao, Nengbing
;  APPLICANT:Wollacott, Andrew M
;  TITLE OF INVENTION: PESTICIDAL TOXIN FAMILY ACTIVE AGAINST
;  TITLE OF INVENTION:HEMIPTERAN AND LEPIDOPTERAN INSECTS
;  FILE REFERENCE: P34309US06/0022270.00305
;  CURRENT APPLICATION NUMBER: US/16/572,998
;  CURRENT FILING DATE: 2019-09-17
;  PRIOR APPLICATION NUMBER: US 16/391,748
;  PRIOR FILING DATE: 2019-04-23

;  PRIOR FILING DATE: 2017-04-13
;  PRIOR APPLICATION NUMBER: US 14/945,069
;  PRIOR FILING DATE: 2015-11-18
;  PRIOR APPLICATION NUMBER: US 13/441,436
;  PRIOR FILING DATE: 2012-04-06
;  PRIOR APPLICATION NUMBER: US 61/472,865
;  PRIOR FILING DATE: 2011-04-07
;  NUMBER OF SEQ ID NOS: 134
; SEQ ID NO 2
;  LENGTH: 369
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TIC1498
;  FEATURE:
;  OTHER INFORMATION: an amino acid sequence translation of NT positions 1 through 1107
;  OTHER INFORMATION:of SEQ ID NO: 1.
US-16-572-998-2

  Query Match             94.3%;  Score 1936;  DB 1;  Length 369;
  Best Local Similarity   99.5%;  
  Matches  366;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MAIINQSSLNSRIHDLLEDSREAFDIFYRDRPGGFNGRIPGREQLDNYQLTNVNVSPRNQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAIINQSSLNSRIHDLLEDSREAFDIFYRDRPGGFNGRIPGREQLDNYQLTNVNVSPRNQ 60

Qy         61 DFQTIPRLQHTATQVIENNTSVTQSQTVSFNERTTDTFTTSVTTGFKTGTSVKSTTKFKI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DFQTIPRLQHTATQVIENNTSVTQSQTVSFNERTTDTFTTSVTTGFKTGTSVKSTTKFKI 120

Qy        121 SVGFLAAGELEQSVEVAVNFEYNYSSTTTETHSVERGWVITQPIIAPPRTRVEATLLIYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SVGFLAAGELEQSVEVAVNFEYNYSSTTTETHSVERGWVITQPIIAPPRTRVEATLLIYA 180

Qy        181 GSVDVPIDLNATIVGDPIPWQDWGPSVYTASFLDGNNLGWSGFIRPDELSLASSAYRPVG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSVDVPIDLNATIVGDPIPWQDWGPSVYTASFLDGNNLGWSGFIRPDELSLASSAYRPVG 240

Qy        241 RTAIFSGLATTNVASGLYSIVRIDERPLPGFTGETRRYYLPPSLATPDQILSTNTFGNNV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RTAIFSGLATTNVASGLYSIVRIDERPLPGFTGETRRYYLPPSLATPDQILSTNTFGNNV 300

Qy        301 PIINPVPNAHCKKEHSPIIIHKNREEKCERDYDEVYPRHNQVEKCEHNYDEVYPRHNQVE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PIINPVPNAHCKKEHSPIIIHKNREEKCERDYDEVYPRHNQVEKCEHNYDEVYPRHNQVE 360

Qy        361 KCERDYDE 368
              ||| :|||
Db        361 KCEHNYDE 368
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,777,289 in view of U.S. Patent 7,741,118 B1 to Fischhoff et al, issued on 22 June 2010.

The ‘289 patent claims a recombinant nucleic acid molecule comprising a polynucleotide segment encoding an insect inhibitory protein sharing 80.8% identity relative to SEQ ID NO: 4. See sequence alignment below. The ‘289 patent further claims compositions, host cells, and transgenic plants comprising said recombinant nucleic acid molecule. The ‘289 patent further claims an insect inhibitory protein encoded by said nucleic acid molecule. The ‘289 patent further claims methods of controlling pests that require the step of contacting said pests with the insect inhibitory protein. 
The ‘289 patent does not claim wherein the polynucleotide segment comprises at least 80% identity to SEQ ID NO: 27. It should be noted that SEQ ID NO: 27 is simply a codon optimized sequence for expression of the Bt gene in plants. At the time of filing, it was routine in the art to codon optimize Bt gene sequences for expression in plants. For example, Fischhoff et al teach that codon optimizing a Bt gene sequence resulted in increased expression in a plant when compared to the wild-type sequence. See Table XIII on page 31.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘289 patent claims the specific polypeptide required by the instant application and the corresponding polynucleotide of SEQ ID NO: 27 is obvious in view of the prior art. 


; Sequence 18, Application US/14945069
; Patent No. 9777289
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Bowen, David
;  APPLICANT:Chay, Catherine
;  APPLICANT:Evdokimov, Artem
;  APPLICANT:Schroder, Megan N.
;  APPLICANT:Slightom, Rachael N.
;  APPLICANT:Kesanapalli, Uma R.
;  APPLICANT:Tao, Nengbing
;  APPLICANT:Wollacott, Andrew M.
;  TITLE OF INVENTION: INSECT INHIBITORY TOXIN FAMILY ACTIVE AGAINST HEMIPTERAN AND/OR
;  TITLE OF INVENTION:LEPIDOPTERAN INSECTS
;  FILE REFERENCE: P34309US03
;  CURRENT APPLICATION NUMBER: US/14/945,069
;  CURRENT FILING DATE: 2015-11-18
;  PRIOR APPLICATION NUMBER: US 13/441,436
;  PRIOR FILING DATE: 2012-04-06
;  PRIOR APPLICATION NUMBER: US 61/472,865
;  PRIOR FILING DATE: 2011-04-07
;  NUMBER OF SEQ ID NOS: 149
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 352
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TIC1422
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: an amino acid sequence translation of NT positions 1 through1056
;  OTHER INFORMATION:of SEQ ID NO: 17.
US-14-945-069-18

  Query Match             80.8%;  Score 1659;  DB 10;  Length 352;
  Best Local Similarity   89.5%;  
  Matches  314;  Conservative   13;  Mismatches   24;  Indels    0;  Gaps    0;

Qy          1 MAIINQSSLNSRIHDLLEDSREAFDIFYRDRPGGFNGRIPGREQLDNYQLTNVNVSPRNQ 60
              |||||||||||||||| |||| ||||| |: | |||||:||||   :|||||| ||||||
Db          1 MAIINQSSLNSRIHDLYEDSRTAFDIFRRNEPLGFNGRVPGREAFHDYQLTNVTVSPRNQ 60

Qy         61 DFQTIPRLQHTATQVIENNTSVTQSQTVSFNERTTDTFTTSVTTGFKTGTSVKSTTKFKI 120
               ||| | ||||||| ||||||||||||:|||||||||||||||||||||||||||||||:
Db         61 AFQTTPSLQHTATQRIENNTSVTQSQTISFNERTTDTFTTSVTTGFKTGTSVKSTTKFKV 120

Qy        121 SVGFLAAGELEQSVEVAVNFEYNYSSTTTETHSVERGWVITQPIIAPPRTRVEATLLIYA 180
              |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Db        121 SVGFLAAGELEQSVEVAVNFEYNYSSTTTETHSVERGWVITQPIIAPPRTIVEATLLIYA 180

Qy        181 GSVDVPIDLNATIVGDPIPWQDWGPSVYTASFLDGNNLGWSGFIRPDELSLASSAYRPVG 240
              |||:|||||||||||||||| :|||::||: ||| ||  || |||||:|||||||||| |
Db        181 GSVNVPIDLNATIVGDPIPWGEWGPALYTSHFLDRNNSEWSSFIRPDQLSLASSAYRPAG 240

Qy        241 RTAIFSGLATTNVASGLYSIVRIDERPLPGFTGETRRYYLPPSLATPDQILSTNTFGNNV 300
              ||||||||| ||:||||||:||||||||||||||||||||||||||||||||||  ||||
Db        241 RTAIFSGLANTNIASGLYSVVRIDERPLPGFTGETRRYYLPPSLATPDQILSTNALGNNV 300

Qy        301 PIINPVPNAHCKKEHSPIIIHKNREEKCERDYDEVYPRHNQVEKCEHNYDE 351
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PIINPVPNAHCKKEHSPIIIHKNREEKCERDYDEVYPRHNQVEKCEHNYDE 351

Claims 21-39 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 9,238,678 B2 in view of U.S. Patent 7,741,118 B1 to Fischhoff et al, issued on 22 June 2010. 
The instant application claims a recombinant nucleic acid molecule comprising a polynucleotide segment encoding an insect inhibitory protein having at least 80% identity relative to SEQ ID NO: 4. The instant application further claims compositions, host cells, and transgenic plants comprising said recombinant nucleic acid molecule. The instant application further claims an insect inhibitory protein encoded by said nucleic acid molecule. The instant application further claims methods of controlling pests that require the step of contacting said pests with the insect inhibitory protein.
The ‘678 patent claims a recombinant nucleic acid molecule comprising a polynucleotide segment encoding an insect protein having at least 80% identity relative to SEQ ID NO: 4. SEQ ID NO: 4 of the ‘678 patent shares 100% identity relive to SEQ ID NO: 4 of the instant application. See sequence alignment below. The ‘678 patent further claims compositions, host cells, and transgenic plants comprising said recombinant nucleic acid molecule. The ‘678 patent further claims an insect inhibitory protein encoded by said nucleic acid molecule. The ‘678 patent further claims methods of controlling pests that require the step of contacting said pests with the insect inhibitory protein. 
The ‘678 patent does not claim wherein the polynucleotide segment comprises at least 80% identity to SEQ ID NO: 27. It should be noted that SEQ ID NO: 27 is simply a codon optimized sequence for expression of the Bt gene in plants. At the time of filing, it was routine in the art to codon optimize Bt gene sequences for expression in plants. For example, Fischhoff et al Bt gene sequence resulted in increased expression in a plant when compared to the wild-type sequence. See Table XIII on page 31.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘678 patent claims the specific polypeptide required by the instant application and the corresponding polynucleotide of SEQ ID NO: 27 is obvious in view of the prior art. 
US-13-441-436A-4
; Sequence 4, Application US/13441436A
; Patent No. 9238678
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Bowen, David
;  APPLICANT:Chay, Catherine
;  APPLICANT:EVDOKIMOV, ARTEM
;  APPLICANT:Schroder, Megan
;  APPLICANT:SLIGHTOM, RACHAEL N
;  APPLICANT:Sukuru, Uma R
;  APPLICANT:Tao, Nengbing
;  APPLICANT:WOLLACOTT, ANDREW M
;  TITLE OF INVENTION: INSECT INHIBITORY TOXIN FAMILY ACTIVE AGAINST
;  TITLE OF INVENTION:HEMIPTERAN AND/OR LEPIDOPTERAN INSECTS
;  FILE REFERENCE: 38-21(58195)B
;  CURRENT APPLICATION NUMBER: US/13/441,436A
;  CURRENT FILING DATE: 2012-04-06
;  PRIOR APPLICATION NUMBER: US 61/472,865
;  PRIOR FILING DATE: 2011-04-07
;  NUMBER OF SEQ ID NOS: 149
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 386
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TIC1415
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: an amino acid sequence translation of NT positions 1 through 1158
;  OTHER INFORMATION:of SEQ ID NO: 3.
US-13-441-436A-4

  Query Match             100.0%;  Score 2053;  DB 9;  Length 386;
  Best Local Similarity   100.0%;  
  Matches  386;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAIINQSSLNSRIHDLLEDSREAFDIFYRDRPGGFNGRIPGREQLDNYQLTNVNVSPRNQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAIINQSSLNSRIHDLLEDSREAFDIFYRDRPGGFNGRIPGREQLDNYQLTNVNVSPRNQ 60

Qy         61 DFQTIPRLQHTATQVIENNTSVTQSQTVSFNERTTDTFTTSVTTGFKTGTSVKSTTKFKI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DFQTIPRLQHTATQVIENNTSVTQSQTVSFNERTTDTFTTSVTTGFKTGTSVKSTTKFKI 120

Qy        121 SVGFLAAGELEQSVEVAVNFEYNYSSTTTETHSVERGWVITQPIIAPPRTRVEATLLIYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SVGFLAAGELEQSVEVAVNFEYNYSSTTTETHSVERGWVITQPIIAPPRTRVEATLLIYA 180

Qy        181 GSVDVPIDLNATIVGDPIPWQDWGPSVYTASFLDGNNLGWSGFIRPDELSLASSAYRPVG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSVDVPIDLNATIVGDPIPWQDWGPSVYTASFLDGNNLGWSGFIRPDELSLASSAYRPVG 240

Qy        241 RTAIFSGLATTNVASGLYSIVRIDERPLPGFTGETRRYYLPPSLATPDQILSTNTFGNNV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RTAIFSGLATTNVASGLYSIVRIDERPLPGFTGETRRYYLPPSLATPDQILSTNTFGNNV 300

Qy        301 PIINPVPNAHCKKEHSPIIIHKNREEKCERDYDEVYPRHNQVEKCEHNYDEVYPRHNQVE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PIINPVPNAHCKKEHSPIIIHKNREEKCERDYDEVYPRHNQVEKCEHNYDEVYPRHNQVE 360

Qy        361 KCERDYDEVYPRHNQVEKCEHNYDEE 386
              ||||||||||||||||||||||||||
Db        361 KCERDYDEVYPRHNQVEKCEHNYDEE 386

Conclusion
No claims are allowed.
Claims 21-39 are free of the prior art, given the failure of the prior art, to teach or reasonably suggest the insect inhibitory protein of SEQ ID NO: 4. The closest prior art made of record is WO 2007/147096, which teaches an insect inhibitory protein (SEQ ID NO: 44) sharing 36% identity relative to SEQ ID NO: 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEE A VISONE/Primary Examiner, Art Unit 1663